



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Gulyas, 2013 ONCA
68

DATE: 20130131

DOCKET: M42100

MacPherson J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Responding Party

and

Peter Gulyas

Applicant

B. Fox, for the applicant

R. Gattrell, for the responding party

Heard: January 29, 2013

On application pursuant to section 680(1) of the
Criminal
Code of Canada
, reviewing the detention order made by Justice John A.B.
MacDonald of the Superior Court of Justice on August 30, 2012.

MacPherson
J.A.
:



[1]

This is an application brought under s. 680(1) of the
Criminal Code
,
R.S.C. 1985, c.C-46 seeking an order directing that a panel of this court
review the detention order made by Justice J. MacDonald of the Superior Court
of Justice on August 30, 2012, denying the interim release of the applicant
pending his trial on a charge of second degree murder. The Chief Justice of
this court has designated me, the motion judge this week, as Acting Chief
Justice for the purpose of hearing this application.

[2]

The test to apply on this application is whether there is a realistic likelihood
that a panel of this court would find that the superior court judge erred in
denying the applicant interim release: see
R. v. Stevenson
, 2007 ONCA
378, at para. 2, and
R. v. B.S.
, 2007 ONCA 560, at para. 16.

[3]

MacDonald J. carefully reviewed the record before him. He acknowledged
that, with respect to a bail hearing taking place 23 days after the alleged
murder, the investigation is in its early days. However, he concluded that he
was satisfied that there is a relatively substantial body of reliable
information from which it is possible now to reach a conclusion about the
cogency and strength of the Crowns case.

[4]

The judge concluded that this is a very strong case, principally on
the basis that

Theres no issue that the perpetrator in this case was the
applicant. He called his wife and left a recording. That recording was given by
the wife to the police and has been preserved indirectly through a videotape of
her playing that recording. He spoke in Hungarian, but it has been translated
and testified to by the wife here today. The translation which is in evidence
and also her testimony today are that the accused admitted to her that he had
killed the woman who lived downstairs.

[5]

The judge refused to grant bail on the secondary ground in s. 515(10) of
the
Criminal Code
: where the detention is necessary for the
protection or safety of the publichaving regard to all the circumstances
including any substantial likelihood that the accused will, if released from
custody, commit a criminal offence or interfere with the administration of
justice.

[6]

The applicant contends that the judge erred in two respects.

[7]

First, the applicant submits that the judge erred in concluding that
there was a substantial likelihood that the applicant would re-offend based
exclusively on his characterization of the circumstances of the offence.

[8]

I do not accept this submission. The circumstances of the offence are
indeed very troubling. It appears that the victim went upstairs to confront the
applicant about his complaints about too much noise coming from her apartment.
The victim was killed in the applicants apartment. As described by the judge:

The preliminary post-mortem results indicate that she was
choked, her throat was then slashed and both wrists were cut across the
underside, not across the back of the wrists. The observations of the apartment
in the locale where the deceaseds body was found indicate that there was very
little spatter on the walls. There was pooling of blood on the floor. There
were also no defensive wounds observed on the deceaseds body. It therefore
appears for present purposes [and I] infer, that the deceased was choked into
submission and while either unconscious, semi-conscious or otherwise disabled,
her throat and her wrists were cut. The cause of death is both strangulation and
as I would describe it, exsanguination. That is bleeding to death as a result
of the incised wounds.

[9]

Against this backdrop, the judge reached this conclusion:

Detention in this case, I find, is necessary for the protection
or safety of the public having regard to all of the circumstances including the
substantial likelihood, given the extreme violence that was demonstrated in
this case, that the accused person will if released from custody on any basis
commit a criminal offence or interfere with the administration of justice.

[10]

In
reaching this conclusion, the judge relied on what Proulx J.A. said in
R.
v. Rondeau
(1996), 108 C.C.C. (3d) 474 (Que. C.A.), at p. 480: The more a
crime like the present one is unexplained and unexplainable, the more worrisome
bail becomes for society. I observe that this passage was specifically
affirmed by McLachlin C.J. in
R. v. Hall
, 2002 SCC 64, at para. 25,
albeit in the context of the tertiary ground.

[11]

I
can see no error in these findings or in the judges legal analysis on this
issue.

[12]

Second,
the applicant contends that the judge erred in dismissing the proposed plan of
release as being incapable on any basis of meeting the risk present in the
case.

[13]

I
disagree. The judge reviewed in some detail the circumstances and testimony of
the proposed sureties, namely, the applicants father, mother, sister and wife.
He found their evidence contradictory; he also said that the mother minimized
or denied the events relating to her sons previous criminal conviction. The
judge stated that he was not impressed by the evidence of the family members
and concluded:

Im not satisfied that these sureties are capable of dealing
with the reality of this case because theyre far, far more interested in
standing up for the applicant than they are in meeting the responsibilities of
suretyship.

[14]

Having
read the transcript of the bail hearing, and crediting that the judge had the
advantage of seeing the family members testify, I can see no basis for a
realistic challenge to his conclusion on this issue.

[15]

For
these reasons, I conclude that there is no realistic likelihood that a panel of
this court would find that the judge erred in denying the applicant interim
release. Accordingly, the application is dismissed.

Released: January 31, 2013
(J.C.M.)

J.C.
MacPherson J.A.


